Name: Commission Regulation (EEC) No 793/78 of 18 April 1978 amending for the third time Regulation (EEC) No 1608/76 laying down detailed rules for the description and presentation of wines and grape musts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 109/122. 4. 78 Official Journal of the European Communities I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 793/78 of 18 April 1978 amending for the third time Regulation (EEC) No 1608/76 laying down detailed rules for the description and presentation of wines and grape musts THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No &gt; 16/70 of 28 April 1970 laying down additional provisions for the common organization of the market in wine ( 1 ), as last amended by Regulation (EEC) No 2560/77 (2 ), and in particular Articles 30 (4) and 35 thereof, an expression concerning superior quality which is identical to one of the specific expressions traditionally used referred to in Article 12 (2) (a) of Council Regulation (EEC) No 817/70 of 28 April 1970 laying down special provisions relating to quality wines produced in specific regions (7 ), as last amended by Regulation (EEC) No 2211/77 (8 ); Whereas, in order to clarify the present provisions on giving the name or business name of the bottler on the label, their wording should be amplified ; Whereas, pursuant to Article 10 ( 1 ) (b) of Regulation (EEC) No 1608/76, the producer Member States are obliged to communicate to . the Commission the names of geographical units which are smaller than the specified regions referred to in Article 14 ( 1 ) of Regulation (EEC) No 2133/74; whereas the measures which have to be taken by the Member States to define these geographical units cannot be completed by the date laid down; whereas consequently, the time limits for communicating this information should be delayed by one year and the period extended during which the Member States are authorized to allow the use of the names of these geographical units in describing a table wine or a quality wine psr even when the conditions laid down in Articles 4 and 14 of Regulation (EEC) No 2133/74 are not met ; Whereas the authorization obtained by the Republic of Austria to export to the Community wines designated by the names of two vine varieties makes it necessary to supplement Regulation (EEC) No 1608/76 in this respect; Having regard to Council Regulation (EEC) No 2133/74 of 8 August 1974 laying down general rules for the description and presentation of wines and grape musts (3 ), as last amended by Regulation (EEC) No 1475/77 (4 ), Whereas Commission Regulation (EEC) No 1608/76 of 4 June 1976 (5 ), as last amended by Regulation (EEC) No 1802/77 ( ®), laid down the detailed rules for the description and presentation of wine and grape musts ; Whereas , so that the consumer may not be misled as regards the quality of a wine imported into the Community, it should no longer be possible to put, on the label of an imported wine, the translation of (!) OJ No L 99, 5 . 5 . 1970, p. 1 . ( 2 ) OJ No L 303, 28 . 11 . 1977, p. 1 . ( 3 ) OJ No L 227, 17. 8 . 1974, p. 1 . (4 ) OJ No L 164, 2 . 7. 1977, p. 1 . ( 5 ) OJ No L 183 , 8 . 7 . 1976, p. 1 . ( 6) OJ No L 198, 5 . 8 . 1977, p. 12 . (7 ) OJ No L 99, 5 . 5 . 1970, p. 20. (8) OJ No L 256, 7. 10. 1977, p. -1 . No L 109/2 Official Journal of the European Communities 22. 4. 78 Whereas, since the German language is on the same footing as the Italian language in the province of Bolzano, the translation into German of some descriptions which may be used solely in Italian should be authorized ; Whereas, since the traditional designation of a particular quality wine psr corresponds to the name of a vine variety, Annex III to Regulation (EEC) No 1608/76 should be supplemented ; whereas , following recent communications from some non-member countries, certain provisions concerning the description of wines of these countries which are exported to the Community should be amended; whereas Annexes I, II , and IV to Regulation (EEC) No 1608/76 should, therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, ( a ) Austria to be designated by the names of two vine varieties, provided that these wines are obtained entirely from the varieties indicated . ( b )  Australia,  the United States of America,  Israel,  South Africa , to bear the name of a variety listed in Annex IV, even if only 85 % of the wine concerned is obtained from grapes of the named variety , provided that the said variety determines the character of the wine concerned .' 5 . Article 16 (2 ) shall read : ' Information about the natural or technical winegrowing conditions concerning the origin of the wine thus described may be used only to describe an Italian table wine or quality wine psr and only in the Italian language using the following terms : HAS ADOPTED THIS REGULATION :  vino di colle,  vino di collina, provided that the Italian provisions governing their use are observed . However, these terms may be translated into German by "Hiigelwein" for quality wines psr originating in the province of Bolzano.' 6 . In Article 21 ( la) the date '31 August 1978' shall read '31 August 1979'. 7. Annex I is amended as follows : (a ) add the following words to paragraph 13 (Morocco):  'vin superieur'; ( b ) add the following paragraphs : ' 14 . ALGERIA  'appellation d'origine garantie', 15 . BULGARIA Article 1 Regulation (EEC) No 1608/76 is hereby amended as follows : 1 . The following subparagraph is added to Article 2 (4): 'The translation into an official language of the Community of an expression concerning superior quality referred to in the first subparagraph may not be used on the label of a wine imported into the Community if such translation is identical to one of the specific expressions traditionally used referred to in Article 12 (2) ( a) of Regulation (EEC) No 817/70.' 2. The following subparagraph is added after the first subparagraph of Article 4 ( 1 ): 'However, the use of one of the terms referred to in the foregoing subparagraph shall not be required when use is made of one of the terms referred to in Article 17 ( 1 ).' 3 . In the first and second indent of the date '31 December 1977' Article 10 ( 1 ) (b ) shall read '31 August 1979'. 4. Article 12 (2) shall read as follows : '2 . By way of derogation from Article 32 ( 1 ) (b) of Regulation (EEC) No 2133/74, it shall be lawful for wines imported from : Visokokatschestveni vina,  Katschestveno vino ot geografski rajon, 22. 4. 78 Official Journal of the European Communities No L 109/3  Katschestveno vino s kontrolirano nasvanie sa proishod.  Katschestveno vino s ozenka " 1 ",  Beritba pri palna zrjalost,  Beritba na prezrjalo grozde, 8 . Section I of Annex II is amended as follows : ( a) for the wine-growing region 'Caledon' read the wine-growing region 'Overberg'; ( b ) for the wine-growing region 'Paarli' in the German version read the wine-growing region 'Paarl'; ( c ) add the wine-growing region 'Coastal region ' as item 15 .  Beritba na prezrjalo i botritisirano grozde.' 9 . Paragraphs 3 and 4 of Section XIV, ROMANIA in Annex II shall read as follows : '3 . Wines from Transylvania and the Transylvanian plateau bearing one of the following names of the wine-growing region or sub-region of origin : 3.1 . Wine-growing region Tirnave : Sub-regions :  Sona  SÃ ®ntioana  Valea LungÃ -TÃ ®rnave  ViiÃ oara  Valea Tirnavelor  Cetatea de Balta  Basna  Dane §  Domald  ZagÃ ¤r  Jidvei  Sighisoara  Prostea Mare  Axente Sever  Biertan  Richi §  Blaj  CrÃ ciunel  Media §  MicÃ sasa  MoÃ na  §eica MicÃ   Valea Viilor-TÃ ®rnave  Ã ¢igmandru  Ã ard  VingÃ ¥rd  Teina 3.2 . Wine-growing region Alba Iulia : Sub-regions :  Sebes  Apoldul de Sus  CricÃ u  Ighiu 3.3 . Wine-growing region Aiud : Sub-regions :  Ciumbrud  Ocna Mures No L 109/4 Official Journal of the European Communities 22 . 4 . 78 3.4. Wine-growing region Bistrita : Sub-regions :  Teaca  Batos  Dumitra  SÃ ®niacob  Besineu  Satu Nou  Lechinta  Steiniger 3.5 . "Wine-growing region Minis : Sub-regions :  Paulis  Siria  Arad 4. Wines from Banat bearing one of the following names of the wine-growing region or sub-region of origin : 4.1 . Wine-growing region Teremia : Sub-regions :  Teremia Mare  SÃ ®nicolaul Mare  Tomnatec  NerÃ u 4.2. Wine-growing region Reca? : Sub-regions :  Dealul Nou  Dealul Vechi  Dealul Lupilor  Valea LungÃ -Banat  Buzias 4.3 . Wine-growing region Moldova NouÃ  : Sub-regions :  Dealurile DunÃ rii-Banat  Dealul Silagiului  Dealul Viilor-Banat 4.4. Wine-growing region Tirol Banat : Sub-regions :  MÃ ®nÃ stirea  Dealul Tirolului-Banat.' 22. 4 . 78 Official Journal of the European Communities No L 109/5 10 . Section III of Annex III is amended as follows : add 'Croatina ' after 'Cesanese d'Affile' in the left hand column and 'Bonarda (* a )' after 'Cesanese' in the centre column ; add the following footnote at the bottom of the same page : '(' a ) Only for quality wines originating in the specific region "Oltrepo pavese".' 11 . Section XIV of Annex IV shall read as follows : 'XIV . BULGARIA List of varieties accepted in the Community Accepted synonyms Misket Misket Rot, Misket Karlovo, Misket Brezovo, Misket Sungulare, Misket Varnenski Muskat Hamburg Rkaziteli Rikat Furmint Italianski Riesling Welsch-Riesling Welsch-Gold Riesling Reinski Riesling Rheinriesling Fetjaska Momino grosde MÃ ¤dchentraube Tamianka Weihrauch Pinot Chardone Uni Blank Proslava Vinenka Aligote Traminer Grand noir Pamid Andrianpolitika Pinot noir Blauer Spatburgunder Pinot gris Alikant bouschet Kadarka-Rubin Kardinal Zartchin KÃ ¶nigstraube Saperavi Schwarzbeerige' Karignan Chevka No L 109/6 Official Journal of the European Communities 22 . 4. 78 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 April 1978 . For the Commission Finn GUNDELACH Vice-President